DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Jan. 12, 2022, the applicants have filed a RCE. The applicants have also canceled claims 5-6,  11 and 17-18 and furthermore, have amended claims 14-16.
3. Claims 1, 4, 7, 10, 14-16 and 19-25 are pending in the application.

                       REASONS       FOR       ALLOWANCE
4. The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 7, 10, 14-16 and 19-25, renumbered as claims 1-14, are allowed since the instant compounds of formula I are neither disclosed nor obvious over the prior art. In the prior art, Linders (Lett. In Drug Design & Discov., cited on applicant’s form 1449) discloses compound 35 (see scheme 4 on page 82) which is closely related to the instant compounds. However, the compound of Linders differs from the instant compounds by lacking instant variable R1 (cyclopropyl group) and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compound of Linders to prepare the instant compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625